Citation Nr: 1821433	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-15 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensable rating for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for anxiety disorder, not otherwise specified.

4.  Entitlement to service connection for skin rash (eczema).

5.  Entitlement to service connection for osteoarthritis, ACL tear, right knee.

6.  Entitlement to service connection for osteoarthritis, tear medical and lateral menisci and ACL tear associated with fracture, left third metatarsal.

7.  Entitlement to service connection for back condition.  

8.  Entitlement to compensable rating for stab wound, right forearm.

9.  Entitlement to a rating in excess of 10 percent for right arm ulnar neuropathy, to include as secondary to the service-connected stab wound, right forearm.

10.  Entitlement to an earlier effective date prior to April 30, 2013 for service connection for right arm ulnar neuropathy, to include as secondary to the service-connected stab wound, right forearm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and July 2013, August 2015, and May 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On January 22, 2018, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Louisville, Kentucky, that the Veteran died in December 2017.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by the Veteran's survivor.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A ( 2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 



ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


